IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00104-CV

                                  IN RE A.G.B.


                              Original Proceeding



                         MEMORANDUM OPINION

      The petition for writ of mandamus is denied.



                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 8, 2014
[OT06]